EXHIBIT 10.33


August 18, 2010
 
Stefan Parker
5 Wood Duck Place
Waterford, NY 12188
 
Dear Stefan,
 
On August 18, 2010, the Compensation Committee of the American Bio Medica
Corporation (“ABMC” or the “Company”) Board of Directors recommended that the
base salary outlined in your August 22, 2007 employment letter (the “Employment
Letter”) be increased from $120,000 on an annualized basis, to $145,000 on an
annualized basis. Upon consideration of this recommendation, the Board of
Directors of the Company, upon a duly made, seconded and unanimously carried
motion, adopted a resolution that your base salary be increased to $145,000 on
an annualized basis.
 
This letter shall serve as an amendment to your Employment Letter. More
specifically, the following term shall be amended as follows:
 
Compensation
 
Effective August 30, 2010, your base salary will be $12,083.33 per month, which
is equivalent to $145,000 on an annualized basis.  You will be eligible for your
first performance review by the Board of Directors in August 2011.
 
If you so desire, the cost of your health insurance (including family coverage
if you so require) shall be borne 100% by the Company.  Please notify Human
Resources if you wish to receive this benefit.
 
You shall receive a car allowance of $10,000 per year, to be paid on a monthly
basis and subject to tax on your part, and reimbursement for any approved
company related expenses.
 
You shall participate in the Management Bonus Program as approved by the Board
of Directors on January 19, 2005, and as amended by the Board of Directors on
November 9, 2005.

 
In all other respects your Employment Letter shall remain in full force and
effect and unaltered.
 
Sincerely,



/s/ Stan Cipkowski
 
Stan Cipkowski
Chief Executive Officer
By order of the American Bio Medica Corporation Board of Directors
 
Accepted this 18th Day of August, 2010:
 
/s/ Stefan Parker
 
Stefan Parker

 
 
 

--------------------------------------------------------------------------------

 